MEMORANDUM DECISION
                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                Dec 22 2016, 9:02 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                            CLERK
                                                                 Indiana Supreme Court
court except for the purpose of establishing                        Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
James A. Spangler, Jr.                                   Gregory F. Zoeller
Lawrence Co Public Defender Agency                       Attorney General of Indiana
Bedford, Indiana
                                                         Ian McLean
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.P.,                                                    December 22, 2016
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         47A01-1607-JV-1697
        v.                                               Appeal from the Lawrence Circuit
                                                         Court
State of Indiana,                                        The Honorable Andrea K.
Appellee-Petitioner.                                     McCord, Judge
                                                         The Honorable John Plummer III,
                                                         Referee

                                                         Trial Court Cause No.
                                                         47C01-1510-JD-394



Pyle, Judge.



Court of Appeals of Indiana | Memorandum Decision 47A01-1607-JV-1697 | December 22, 2016   Page 1 of 7
                                       Statement of the Case
[1]   D.P. appeals his adjudication as a juvenile delinquent, which resulted from his

      commission of an act that would have been considered a Class B misdemeanor

      battery if committed by an adult. At his delinquency hearing, D.P. argued that

      he had acted in self-defense and in defense of others when he committed the

      battery, but the trial court disagreed. D.P. now appeals, again claiming that he

      acted out of self-defense and to defend others. He asserts that the State did not

      present sufficient evidence to disprove his claim of self-defense. Because we

      find that D.P. did not have a reasonable fear of the victim of his battery, we

      conclude that the State presented sufficient evidence to disprove D.P.’s self-

      defense claim, and we affirm the trial court.


[2]   We affirm.


                                                     Issue
              Whether the State presented sufficient evidence to disprove D.P.’s
              self-defense claim.

                                                     Facts
[3]   On October 9, 2015, sixty-five-year-old Robert Haines (“Haines”) was driving

      on Rabbitsville Road in Mitchell, Indiana, when he saw a boy that “look[ed]

      like he was bullying [an]other kid” on the side of the road. (Tr. 21). Haines got

      out of his car and told the two boys, who were later identified as teenagers L.S.




      Court of Appeals of Indiana | Memorandum Decision 47A01-1607-JV-1697 | December 22, 2016   Page 2 of 7
      and J.L.,1 “Don’t be doing that.” (Tr. 21). Haines asked J.L. why he was

      bullying L.S., and J.L. told him that it was “none of [his] business.” (Tr. 29).

      At that point, a third boy—seventeen-year-old D.P.—drove up on a four-

      wheeler vehicle. Haines motioned “to bring it on,” but then he turned around,

      intending to get back into his car. (Tr. 30). After he turned, D.P. “tackled”

      Haines “like a football player.” (Tr. 22). Haines hit the back of his car, denting

      the car, and fell to the ground, scratching his knees and elbow.


[4]   After hitting Haines, D.P. “took off” on his four-wheeler. (Tr. 39). A man and

      woman who had witnessed the incident called the police. A Mitchell Police

      Department officer responded to the scene and determined that D.P. was the

      juvenile who had hit Haines.


[5]   Subsequently, on October 28, 2015, the State filed a petition alleging that D.P.

      was a juvenile delinquent because he had committed an act that would have

      been Class B misdemeanor battery if committed by an adult. On March 11,

      2016, D.P. filed a notice that he intended to assert self-defense or defense of

      others as a justification for his alleged battery. On May 17, 2016, the trial court

      then held a fact finding hearing on the delinquency petition.


[6]   At the hearing, L.S. and J.L. testified as witnesses for D.P. L.S. said that he

      and J.L. had been walking down Rabbitsville Road “goofing around” and

      knocking off each other’s hats when Haines had driven up in his car. (Tr. 47).



      1
          At the time of this incident, L.S. was fourteen years old, and J.L. was either fifteen or sixteen years old.


      Court of Appeals of Indiana | Memorandum Decision 47A01-1607-JV-1697 | December 22, 2016                 Page 3 of 7
      According to L.S., Haines had gotten out of his car, knocked off J.L.’s hat, and

      yelled at him for five or ten minutes. At that point, D.P. had driven up on his

      four-wheeler and asked what was going on. L.S. testified that Haines had

      responded “You want some?” and had “c[o]me at [D.P.].” (Tr. 49). Then,

      D.P. had pushed Haines in response. Similarly, J.L. testified that Haines had

      asked D.P. “if he wanted a piece of him” and had “[gone] after [D.P.].” (Tr.

      56).


[7]   D.P. testified next and said that when he had approached Haines, L.S., and

      J.L., Haines had asked him “if [he] wanted some, too, or something like that

      and he, kind of jolted at [him] a little bit.” (Tr. 63). D.P. said that he felt scared

      because he thought Haines was going to hurt him and he did not know “what

      [Haines] was capable of.” (Tr. 63). He thought that Haines seemed aggressive

      and had observed that Haines’ face was “cherry red.” (Tr. 64). In his closing

      argument, D.P. argued that he had pushed Haines out of self-defense and in

      defense of L.S. and J.L.


[8]   At the conclusion of the hearing, the trial court took the matter under

      advisement. Then, on May 24, 2016, the court entered an order finding that the

      State had proven beyond a reasonable doubt that D.P. had not acted in self-

      defense or defense of others and that D.P. was unjustified in using the amount

      of force he had used against Haines. Based on this conclusion, the trial court

      adjudicated D.P. a delinquent child. D.P. now appeals.




      Court of Appeals of Indiana | Memorandum Decision 47A01-1607-JV-1697 | December 22, 2016   Page 4 of 7
                                                   Decision
[9]    On appeal, D.P. does not dispute that he committed an act that would have

       been considered battery if committed by an adult. However, he argues that he

       should not have been adjudicated a delinquent because he acted out of self-

       defense and, therefore, had a legal justification for his actions.


[10]   A valid claim of self-defense is a legal justification for an otherwise criminal act.

       Cole v. State, 28 N.E.3d 1126, 1137 (Ind. Ct. App. 2015). “A person is justified

       in using reasonable force against any other person to protect the person or a

       third person from what the person reasonably believes to be the imminent use

       of unlawful force.” King v. State, 61 N.E.3d 1275, 1283-84 (Ind. Ct. App. 2016);

       IND. CODE § 35-41-3-2(c). To prevail on a claim of self-defense under INDIANA

       CODE § 35-41-3-2, a defendant must have: (1) acted without fault; (2) been in a

       place where he or she had a right to be; and (3) been in reasonable fear or

       apprehension of bodily harm. King, 61 N.E.3d at 1284. Once the accused

       asserts a claim of self-defense, the burden shifts to the State to negate one of the

       necessary elements. Cole, 28 N.E.3d at 1137. The State may meet its burden

       “‘by rebutting the defense directly, by affirmatively showing the defendant did

       not act in self-defense, or by simply relying upon the sufficiency of its evidence

       in chief.’” Id. (quoting Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999)).


[11]   The standard of review for a challenge to the sufficiency of the evidence to rebut

       a claim of self-defense is the same as the standard for any sufficiency of the

       evidence claim. King, 61 N.E.3d at 1283. We do not reweigh the evidence or


       Court of Appeals of Indiana | Memorandum Decision 47A01-1607-JV-1697 | December 22, 2016   Page 5 of 7
       judge the credibility of the witnesses. Id. We consider only the probative

       evidence and reasonable inferences drawn from the evidence that support the

       verdict. Id. If the defendant is convicted despite a claim of self-defense, this

       Court will reverse only if no reasonable person could say that self-defense was

       negated by the State beyond a reasonable doubt. Id.


[12]   D.P. argues that he presented sufficient evidence of his self-defense claim and

       that the State did not disprove any of the elements of self-defense. In support of

       this argument, he notes that all of the witnesses at trial testified that Haines had

       indicated his willingness to fight D.P. He also cites the testimony at trial that

       Haines was a “big guy” and was behaving aggressively. (Tr. 64). As for his

       claim that he was defending others, D.P. notes that Haines had knocked J.L.’s

       hat off of his head and was yelling at J.L. and L.S. when D.P. arrived at the

       scene on his four-wheeler. In light of this evidence, D.P. contends that he had a

       reasonable fear of Haines and acted accordingly.2


[13]   In spite of the testimony that D.P. cites, the State did produce evidence to

       disprove D.P.’s claim of self-defense because it produced evidence that D.P.’s

       fear of Haines was unreasonable. Our supreme court has previously held that

       “the phrase ‘reasonably believes,’ as used in the Indiana self-defense statute,

       requires both subjective belief that force was necessary to prevent serious bodily

       injury, and that such actual belief was one that a reasonable person would have



       2
        He also asserts that he used only enough force necessary to eliminate that threat that Haines posed, but we
       need not address that argument as we conclude that his alleged fear of Haines was not reasonable.

       Court of Appeals of Indiana | Memorandum Decision 47A01-1607-JV-1697 | December 22, 2016          Page 6 of 7
       under the circumstances.” Littler v. State, 871 N.E.2d 276, 279 (Ind. 2007). We

       conclude that a reasonable person would not have believed that there was an

       imminent danger of the use of force in D.P.’s situation. Although Haines

       indicated that he was willing to fight D.P., he did not physically attack D.P. or

       otherwise indicate that he was about to initiate a physical attack. Instead, he

       testified that he had turned around and “was getting ready to go back in” his

       car when D.P. hit him. (Tr. 25). As the State also noted in its closing

       argument, Haines was a sixty-five-year old man who was “not in very good

       health” and was outnumbered by three teenage boys—one of whom was

       seventeen years old. (Tr. 70). In light of these circumstances and evidence, we

       conclude that the State produced sufficient evidence to disprove the reasonable

       fear element of D.P.’s self-defense claim. D.P.’s arguments to the contrary

       constitute an invitation to reweigh the evidence, which we will not do. King, 61

       N.E.3d at 1283.


[14]   Affirmed.


       Baker, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 47A01-1607-JV-1697 | December 22, 2016   Page 7 of 7